Case 4:16-cv-03577 Document 86-4 Filed on 12/11/18 in TXSD Page 1 of 4




    EXHIBIT 3
Case 4:16-cv-03577 Document 86-4 Filed on 12/11/18 in TXSD Page 2 of 4




                                                                         C O H 0001043
Case 4:16-cv-03577 Document 86-4 Filed on 12/11/18 in TXSD Page 3 of 4




                                                                         C O H 0001044
Case 4:16-cv-03577 Document 86-4 Filed on 12/11/18 in TXSD Page 4 of 4




                                                                         C O H 0001045
